Citation Nr: 0733952	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  04-43 388	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to a rating in excess of 20 percent for left 
flatfoot, degenerative joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from June 1959 to April 1963.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 rating decision of the 
Anchorage, Alaska, Regional Office (RO), which denied an 
increased rating for a left foot disability, flatfoot, with 
degenerative joint disease, and confirmed and continued the 
assigned a 20 percent disability rating.


FINDING OF FACT

When resolving all doubt in the veteran's favor, the 
veteran's left flatfoot, degenerative joint disease, is 
productive of severe impairment.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for left 
flatfoot, degenerative joint disease, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5284 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a February 2001 rating decision the RO granted service 
connection for left flatfoot with degenerative joint disease.  
The RO initially assigned a rating of 10 percent effective 
July 1998 under Diagnostic Codes 5010-5284.  The veteran 
appealed.  In October 2002, the rating was increased to 20 
percent effective in July 1998.  Because the veteran appealed 
the RO's determination at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The veteran's left foot disability is currently rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5284.

Diagnostic Codes 5010 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate codes for the 
specific joint or joints involved.  If the limitation of 
motion is noncompensable, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Codes 5284 provides a 20 percent disability rating 
for moderately severe foot injuries and a 30 percent 
disability rating for severe foot injuries.  38 C.F.R. § 
4.71a, Diagnostic Code 5284.

By history, treatment records indicate that the veteran's 
left foot problem has persisted for some time, and that the 
veteran has an apropulsive gait.  The records indicate that 
the veteran has been treated for this injury since 1962, and 
reported that his ankle "collapsed" in 1996.  It is noted 
that private medical reports from the Railroad Retirement 
Board dated in 1997 show that the veteran had a collapsed 
left ankle, a limping gait, and that he walked flatfoot.  It 
was noted that the veteran had "significant limitation of in 
the use of the lower extremities, a diagnosed disease, or 
disorder which substantially impairs or interferes with 
mobility or requires the aid of an assistant device for 
mobility (e.g., canes, walker, crutches, etc.)"

A private statement from Dr. H. shows that the veteran had 
pain with palpation, along the lateral aspect of the sinus 
tarsi, left foot.  There was limited range of motion in the 
subtalar joint of the left foot as well.  In stance and gait, 
the veteran was observed to have an apropulsive gait, with 
marked hyperpronation of the left foot.  Also there was 
limited motion in the joints of the left rearfoot, observed 
both in gait and non weight-bearing.  The diagnosis was 
degenerative joint disease involving the rearfoot, and to 
some extent the midfoot of the left foot.  The physician 
noted that the veteran would continue to experience 
substantial pain in his left foot from now on.  The physician 
reconfirmed the above noted findings in November 2000.

VA examination in 2001 shows left foot pes planus and 
degenerative joint disease of the left foot and ankle.

In May and July 2002 statements from a private physician, the 
examiner found the veteran's most recent radiologic 
evaluation was consistent with significant degenerative 
changes of the subtalar, midfoot, and forefoot joints of the 
left foot.  The veteran demonstrated decreased range of 
motion of the subtalar joint, the ankle joint and midfoot, 
which would constitute, basically, multiple joint complex 
problems with his left foot.  He had an apropulsive gait 
pattern as well.  The physician noted that the veteran's 
symptoms had increased since February 1997.  

VA examination dated in October 2002 revealed constant 
complaints of pain on the dorsum of the foot.  The veteran 
described it as "like a tooth ache."  He also noted chronic 
swelling of the dorsum of the foot over the last two years.  
The veteran stated that if he walked 10 feet, he experienced 
sharp pain and he had to slow down.  Clinical findings also 
revealed decreased range of motion with pain.  Diagnostic and 
clinical studies showed tenderness to palpation around the 
first and fifth toes; pain on flexion and extension of the 
toes; significant swelling on the dorsum of the left foot; 
and decreased sensitivity to monofilament test of the lateral 
aspect of the foot and fifth toe.  The diagnoses included 
degenerative joint disease of the left foot.

A September 2003 examination performed under contract for VA 
shows complaints of constant foot pain, which is increased 
when the veteran walks or puts weight on the foot.  There was 
collapse of the horizontal and longitudinal arches of the 
left foot with widening of the interdigital spaces of all the 
toes.  The veteran was tender over the plantar fascia and 
also on the dorsum of the foot.  The examiner noted 
significant pes planus.  The examiner diagnosed left foot pes 
planus with chronic pain in the left ankle and the left foot 
with osteopenia of the left ankle, hammer toe deformities, 
and degenerative joint disease of the foot.  

In addition, in an April 2004 statement, a VA physician 
explained that the veteran had been through a battery of 
tests.  The pathology noted on all of the examinations was 
consistent with abnormalities in cuboid-lateral cuneiform 
joint of his left foot.  His physical examination revealed a 
pes cavus architecture with decreased dorsiflexion of his 
ankle joint, tight Achilles tendon and tight plantar fascia.  
On weight bearing there was functional pronation syndrome 
with abnormal rear foot valgus and osseous derangement of his 
midfoot.  He revealed an antalgic gait.  The physician stated 
that he had no reservation in diagnosing the veteran with 
severe progressive degenerative arthritis of the veteran's 
left cuboid-lateral cuneiform joint.  

The Board finds that, based on the medical evidence discussed 
above, the veteran has a severe foot injury, warranting a 
rating of 30 percent.  This is the maximum disability rating 
available to foot injuries under DC 5284.

The Board has also considered the applicability of other 
diagnostic codes.  However, the only two ratings that would 
provide the veteran with a higher rating than 30 percent are 
diagnostic codes 5276 and 5278.  Both of these diagnostic 
codes require that the veteran have a disability in both 
feet.  The veteran has not contended that he suffers a 
disability in both feet.  Therefore, a higher rating is not 
appropriate.  See generally 38 C.F.R. § 4.71a, DCs 5276, 
5277, 5278, 5279, 5280, 5281, 5283, 5284 (2007).  

The Board has also considered whether this case presents 
other evidence that would support a higher rating on the 
basis of functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . . . in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements"), 4.45, 4.59 (2007); DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of a claimant.  38 C.F.R. § 4.40; accord 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally, 
"[w]eakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled."  38 C.F.R. § 4.40.  The Board observes 
that 38 C.F.R. § 4.40 does not require a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  
However, the Board finds that as the veteran is receiving the 
maximum possible rating for his condition, the veteran is not 
entitled to an increased rating under § 4.40.  See Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  

There is no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to the veteran's 
service-connected left foot disability, so as to warrant an 
extraschedular consideration.  Therefore, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321(b)(1) (2007), is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996). 

In short, having resolved all doubt in favor of the veteran, 
the Board finds that the veteran's left flatfoot, 
degenerative joint disease most closely approximates a severe 
rating under Diagnostic Code 5284, and an increased 
evaluation of 30 percent is granted, effective July 13, 1998.

As the veteran is being granted this rating as of July 13, 
1998, the date that his claim was filed, a "staged" rating 
under Fenderson v. West, 12 Vet. App. 119 (1999) is 
unnecessary.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In light of the full grant of the 
benefits sought on appeal, no further discussion of VCAA is 
necessary at this point.




ORDER

An initial evaluation of 30 percent for the veteran's 
service-connected left flatfoot, degenerative joint disease 
is granted, with an effective date of July 13, 1998.   



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


